Citation Nr: 0807149	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for below normal body 
temperature as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945 and from May 1948 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied, in pertinent part, the 
veteran's claim of service connection for below normal body 
temperature as due to ionizing radiation exposure.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
below normal body temperature as due to ionizing radiation 
exposure has been obtained.

2.  The veteran was exposed to ionizing radiation during 
active service.

3.  The veteran's complaint of below normal body temperatures 
is not a disability for VA compensation purposes.



CONCLUSION OF LAW

The veteran's claimed below normal body temperature was not 
caused or aggravated by in-service ionizing radiation 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from others who knew of his below normal body 
temperature during service, information and evidence 
concerning his in-service exposure to ionizing radiation, and 
noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in March and April 2006, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although complete content-complying VCAA 
notice was not provided prior to the December 2004 rating 
decision which denied the benefit sought on appeal, the Board 
observes that VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  In this case, the veteran is seeking 
service connection for a symptom-below normal body 
temperature-and not for any underlying disability.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In any event, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the February 2004 letter was issued before the December 
2004 rating decision which denied the benefit sought on 
appeal; thus, this notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  

The veteran has asserted that he is entitled to specialist 
examination to address the contended causal relationship 
between his claimed below normal body temperature and in-
service ionizing radiation exposure.  VA need not conduct an 
examination with respect to this claim because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  In disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, because there is no 
evidence of a current disability, the standards of McLendon 
are not met in this case.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he incurred below normal body 
temperature as a result of in-service exposure to ionizing 
radiation between 1961 and 1963.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the 15 types of cancer that 
are presumptively service connected, pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309.  Second, a veteran may show 
that the disorder falls on the list of "radiogenic 
diseases" enumerated in 38 C.F.R. § 3.311(b) that will be 
service connected, provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
of a disease claimed to have been caused by ionizing 
radiation can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed veteran" is a veteran who, while 
serving on active duty, participated in a "radiation risk 
activity," which, in turn, is defined as having participated 
in the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, or whose service included onsite 
participation in atmospheric nuclear testing.  38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed veteran 
has one of the 15 presumptive diseases contained in § 
1112(c)(2), such disease shall be considered to have incurred 
in or been aggravated by active service, despite the fact 
that no record of evidence of such disease during a period of 
such service.  38 U.S.C.A. § 1112(c).  As noted above, 
however, the veteran's claimed below normal body temperature 
is a symptom and not among the listed diseases for which 
service connection is available on a presumptive basis due to 
in-service exposure to ionizing radiation.

When it is determined that (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946 or onsite participation in atmospheric 
nuclear testing; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest 5 or more years after exposure, before adjudication 
of the claim, it must be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
specific enumerated procedures contained in § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he was not treated for below normal body temperature at 
any time during his 21 years of active service.  His 
temperature was 98.6 degrees (or normal) at his entrance 
physical examination at the beginning of his first period of 
service.  Periodic in-service physical examinations 
accomplished during the veteran's 21 years of active service 
show that his temperature was repeatedly 98.6 degrees (or 
normal).  The lowest recorded body temperature for the 
veteran during his 21 years of active service was 
98.4 degrees recorded on periodic in-service physical 
examinations in February 1959 and in December 1960.  The 
veteran also repeatedly denied any problems with fevers on 
medical histories taken during active service.  His body 
temperature was not recorded at his separation physical 
examination at the end of his first period of active service.

A review of DD Form 1141, "Record Of Exposure To Ionizing 
Radiation," contained in the veteran's service medical 
records, shows that he was exposed to very low levels of 
ionizing radiation between April 1961 and March 1963.  A 
review of this form shows that his exposure was less than 
0.02 roentgens between April 1961 and July 1961, less than 
0.05 roentgens between July 1961 and June 1962, and less than 
0.02 roentgens between June 1962 and March 1963.

The veteran's service personnel records show that he is a 
decorated World War II combat veteran, having participated in 
air combat campaigns in the European and Middle Eastern 
Theater, the European Air Offensive, Normandy, and Northern 
France campaigns.  His medals include the Distinguished 
Flying Cross and the Air Medal with several Oak Leaf 
Clusters.  Between April 1961 and March 1963, the veteran's 
military occupational specialty (MOS) was precision measuring 
equipment laboratory supervisor.

A review of a "Radiation Risk Activity Information Sheet" 
completed by the veteran and date-stamped as received by the 
RO in August 2004 shows that he contends that his in-service 
exposure to ionizing radiation occurred while on active 
service in 1961 and 1962.

The post-service medical evidence shows that, on VA 
examination in September 2003, the veteran complained of a 
generalized lower body temperature worsened by any exposure 
or a change of ambient temperature.  The VA examiner stated 
that what the veteran described was an accentuated body 
response, particularly in the muscles, to any and all 
decrease in ambient temperature.  He denied any localized 
symptoms which could be construed as cold injury residuals, 
and the VA examiner concluded that there were no such 
findings after examining the veteran.

On private outpatient treatment in May 2005, the veteran 
reported that he had been exposed to radiation during active 
service "and strongly suspects that most of his symptoms 
could be because of the exposure."  The veteran's body 
temperature was 98 degrees.  The impressions included a 
history of radiation exposure with possible long-term side 
effects.

In December 2005, P.W., D.C. (Dr. P.W.) at "DiagnoseMe.com" 
provided an opinion in which he stated that it was "more 
than plausible" that the veteran's reported hypothermia was 
related to in-service exposure to ionizing radiation between 
1961 and 1965.  Dr. P.W. also opined that it was highly 
unlikely that the veteran could prove "cause and effect 
concerning your condition."  Dr. P.W. stated further that 
"My opinion is not likely to be worth much because I am not 
a health physicist or specialist in medical radiology."

In an August 2005 opinion, A.C., M.D. (Dr. A.C.) stated that 
he had reviewed the veteran's complete medical records going 
back to 1943.  Dr. A.C. noted the veteran's contention that 
his in-service duties calibrating equipment using cobalt 60 
resulted in his developing a low body temperature and other 
symptoms.  The veteran's body temperature was 97.5 degrees.  
Dr. A.C. concluded that, although the veteran described 
certain symptoms as being related to acute radiation 
syndrome, none of the symptoms of acute radiation syndrome 
could be manifesting themselves some 45-50 years after the 
veteran's reported in-service exposure to ionizing radiation.  
Although the veteran was insistent that radiation was the 
cause of his symptoms, Dr. A.C. also concluded that he could 
not provide the veteran with any written information 
confirming this contention.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for below 
normal body temperature as secondary to in-service ionizing 
radiation exposure.  The Board acknowledges that the veteran 
was exposed to extremely low levels of ionizing radiation 
between April 1961 and March 1963.  His body temperature, 
however, was within normal limits throughout his 21 years of 
active service, including before, during, and after his 
minimal in-service exposure to ionizing radiation.  The 
presence of a mere symptom alone, absent evidence of a 
diagnosed medical pathology or other identifiable underlying 
malady or condition that causes the symptom, does not qualify 
as disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  There also is no evidence that the veteran was 
treated for a below normal body temperature at any time since 
his service separation in October 1966.  Further, there is no 
diagnosis of an underlying disability based on his complaint 
of a below normal body temperature.  Finally, there is no 
evidence that the veteran currently experiences any 
disability as a result of his claimed below normal body 
temperature.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The veteran relies heavily on the opinion provided by 
Dr. P.W. in December 2005.  in which he concluded that, based 
on a review of certain unspecified medical records, it was 
"more than plausible" that the veteran's below normal body 
temperature was related to in-service ionizing radiation 
exposure.  As noted above, the Board acknowledges that the 
veteran was exposed to very low levels of ionizing radiation 
during active service.  It appears, however, that Dr. P.W. 
based his December 2005 opinion solely on the history 
provided by the veteran which is not totally supported by the 
record.  For example, the veteran reported experiencing a 
below normal body temperature during active service as a 
result of in-service exposure to ionizing radiation; however, 
the veteran's service medical records are completely silent 
for any complaints of or treatment for below normal body 
temperature at any time during active service.  Thus, it is 
clear that the December 2005 opinion is merely a recitation 
of the veteran's own contention; there is no indication that 
the examiner was rendering a medical opinion as to the date 
of onset based on the clinical or objective evidence.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Additionally, as the RO correctly noted, Dr. P.W. undercut 
the probative value of his own opinion by noting that it was 
"not likely to be worth much" because he was not a 
specialist in treating radiological conditions.

Additional evidence in support of the veteran's secondary 
service connection claim for below normal body temperature is 
his own lay assertions and testimony at his April 2005 and 
June 2006 RO hearings.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for below normal body 
temperature as secondary to ionizing radiation exposure is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


